Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of the Claims
The amendment dated 04/27/2020 is acknowledged.  Claims 21-39 are pending and under examination.



Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 04/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.




Claim Objections 

Claims 22, 26-27 and 37-38 are objected to for the following informalities:

Claim 22, 26-27 and 37-38 are objected to as being dependent upon a rejected claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21, 28-36 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 21-24 of U.S. Patent No. US10307478B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive in scope and species with one another.
The claims are directed to a method of inducing an immune response against HIV in a subject, the method comprising:
a.    administering to the subject a first immunogenic composition comprising an immunologically effective amount of a gpl40 polypeptide trimer, wherein the trimer comprises three identical polypeptide sequences, each polypeptide sequence comprising an amino acid sequence that is at least 98% identical to residues 30-708 of SEQ ID NO:2; and
b.    subsequently administering to the subject a second immunogenic composition comprising an immunologically effective amount of a gpl40 polypeptide trimer, wherein the trimer comprises three identical polypeptide sequences, each polypeptide sequence comprising an amino acid sequence that is at least 98% identical to residues 30-708 of SEQ ID NO:2 (instant claim 21).
The patented claims are directed a method of treating or inhibiting an HIV-1-mediated activity in a subject infected with HIV-1 comprising: a. contacting a subject infected with HIV-1 with the immunogenic composition of claim 1; and b. producing anti-HIV-1 antibodies in the subject to treat or inhibit the HIV-1 
There is no patentable difference between the claimed method and the patented method in that the U.S. Patent No. 10307478B2 teaches the identical method while merely rewording the same method steps.  Thus, it appears that the method and composition remains the same based on both present application and US patent. With respect to instant claims 28-36 and patented claims 21-24, all of the claims match the patent almost word for word with no additional limitations, thus, the inventions are not distinct.  Moreover, The MPEP states “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claims 21, 23-25, 28-30, 32-34, 36 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 13-18 of U.S. Patent No. US9707289B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive in scope and species with one another.
The claims are directed to a method of inducing an immune response against HIV in a subject, the method comprising:
a.    administering to the subject a first immunogenic composition comprising an immunologically effective amount of a gpl40 polypeptide trimer, wherein the trimer comprises three identical polypeptide sequences, each polypeptide sequence comprising an amino acid sequence that is at least 98% identical to residues 30-708 of SEQ ID NO:2; and
b.    subsequently administering to the subject a second immunogenic composition comprising an immunologically effective amount of a gpl40 polypeptide trimer, wherein the trimer comprises three identical polypeptide sequences, each polypeptide sequence comprising an amino acid sequence that is 
The patented claims are directed an immunogenic composition comprising: 
an isolated, antigenic, stabilized trimer of gp140, wherein the trimer comprises three identical polypeptide sequences, each polypeptide sequence comprising a gp140 polypeptide sequence that is at least 98% identical to residues 30-708 of SEQ ID NO: 2 and includes SEQ ID NO: 8, and further comprising a T4 fibritin trimerization domain, wherein the immunogenic composition elicits production of neutralizing antisera against HIV after injection into a subject; whereby the immunogenic composition is an isolated, antigenic, stabilized trimer of gp140, wherein the trimer comprises three identical polypeptide sequences, each polypeptide sequence comprising a gp140 polypeptide sequence that is at least 98% identical to residues 30-708 of SEQ ID NO: 2 and includes SEQ ID NO: 8, and further comprising a T4 fibritin trimerization domain, wherein the immunogenic composition elicits production of neutralizing antisera against HIV after injection into a subject.
There is no patentable difference between the claimed method of instant claims 21 and 23-25 and the patented method in that the U.S. Patent No. US9707289B2 teaches the identical method while merely rewording the same method steps of the composition.  Thus, it appears that the method comprising the composition remains the same based on both present application and US patent 9707289B2. With respect to instant claims 28-30, 32-34, 36 and 39 and patented claims 13-18, all of the claims match the patent almost word for word with no additional limitations, thus, the inventions are not distinct.  Moreover, The MPEP states “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571) 270-3546.  The examiner can normally be reached on M-Th 7:00 am – 5:00 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648